Exhibit 10.29.1

 

AVERY DENNISON CORPORATION

EXECUTIVE LEADERSHIP COMPENSATION PLAN

 

1. PURPOSE

 

The purposes of the Executive Leadership Compensation Plan, as amended and
restated, (“ELCP” or the “Plan”) for Avery Dennison Corporation (the “Company”)
are as follows:

 

a. To attract and retain the best possible executive talent;

 

b. To permit executives of the Company to share in its profits;

 

c. To promote the success of the Company; and

 

d. To link executive rewards closely to individual and Company performance.

 

2. DEFINITIONS

 

a. Average Shareholders’ Equity. “Average Shareholders’ Equity” means the
numerical average for a given year of ending Shareholders’ Equity for the
Company’s five most recently completed fiscal quarters, including the last
quarter of that year.

 

b. Bonus Maximum. “Bonus Maximum” means a bonus payment of not more than $1
million dollars.

 

c. Cash Flow from Operations. “Cash Flow from Operations” means the Company’s
net cash provided by operating activities.

 

d. Code. “Code” means the Internal Revenue Code of 1986, as amended.

 

e. Committee. “Committee” means the Compensation and Executive Personnel
Committee of the Company’s Board of Directors.

 

f. Company. “Company” means Avery Dennison Corporation.

 

g. Economic Value Added. “Economic Value Added” means the Company’s net
operating profit after taxes on income minus a capital charge based upon the
Company’s weighted average cost of capital.

 

h. ELCP. “ELCP” means the Executive Leadership Compensation Plan of the Company.

 

i. EPS. “EPS” means the Company’s diluted earnings per share.

 

j. Income Before Taxes on Income. “Income Before Taxes on Income” means the
Company’s income before income taxes.

 

k. MMBP. “MMBP” means the Middle Management Bonus Plan.

 

l. Net Income. “Net Income” means the Company’s after-tax net income.

 

m. Net Sales. “Net Sales” means the Company’s net sales.

 

n. Performance Objective. “Performance Objective” means one of the following
pre-established performance objectives as determined by the Committee for the
Company, or as determined by the Chief Executive Officer for the groups,
divisions and subsidiaries (“Business Units”) of the Company: ROS, ROTC, ROE,
EPS, Sales Growth, Net Income, Net Sales, Cash Flow from Operations, Economic
Value Added, and Total Shareholder Return.

 

1



--------------------------------------------------------------------------------

o. Participant. “Participant” means any employee of the Company or any of its
subsidiaries who has been designated as a participant in the Plan in accordance
with Article 3.

 

p. Plan. “Plan” means the Executive Leadership Compensation Plan for Avery
Dennison Corporation.

 

q. Plan Year. “Plan Year” means the fiscal year of the Company.

 

r. ROE. “ROE” means the percentage determined by dividing Net Income by Average
Shareholders’ Equity.

 

s. ROS. “ROS” means the percentage determined by dividing Net Income by Net
Sales.

 

t. ROTC. “ROTC” means the Company’s return on total capital.

 

u. Sales Growth. “Sales Growth” means the Company’s increase in Net Sales from
the prior Plan Year as compared to the current Plan Year.

 

v. Shareholders’ Equity. “Shareholders’ Equity” means the Company’s total
shareholders’ equity.

 

w. Target Bonus. “Target Bonus” means with respect to a Participant for any Plan
Year the bonus opportunity for the Participant in such Plan Year on account of
services rendered to the Company during the immediately preceding Plan Year. The
Target Bonus is expressed as a percentage of the Participant’s base salary in
effect at the end of the Plan Year.

 

x. Total Shareholder Return. “Total Shareholder Return” means the cumulative
shareholder return on the Company’s common stock, including the reinvestment of
dividends, as measured by dividing (i) the sum of (A) the cumulative amount of
dividends for the measurement period, assuming dividend reinvestment, and (B)
the difference between (1) the average of the Company’s closing stock price for
the three months prior to the beginning of the measurement period and (2) the
average of the Company’s closing stock price for the three months prior to the
end of the measurement period, by (ii) the average of the Company’s closing
stock price for the three months prior to the beginning of the measurement
period.

 

3. PARTICIPATION

 

Participation in the Plan is limited to key executives of the Company who have
been designated as Participants by the Chief Executive Officer, Vice President,
Human Resources and the Vice President, Compensation and Benefits. Participants
may include, but are not limited to: corporate, staff and division officers of
the Company; non-officer general managers of businesses with greater than $60
million in revenues; and key functional Managers.

 

4. ANNUAL BONUS OPPORTUNITY

 

Participants will have the opportunity to earn an annual variable bonus.

 

a. Target Bonus

 

The Target Bonus is established for each Participant and may be up to 80% of
Base Salary.

 

b. Establishment of Performance Objectives; Bonus Payout

 

i. A Participant’s annual bonus payout is based on the Company’s (and, where
appropriate, a group’s, division’s or subsidiary’s) performance versus
pre-established Performance Objectives (as may be adjusted).

 

ii. Within the first 90 days of the beginning of each Plan Year, Performance
Objectives for each Participant will be established. Specific Performance
Objectives will vary based on the specific business strategy of the Company and
the Business Unit, and may include such measures as:

 

•      ROS

 

•      Net Income

•      ROTC

 

•      Net Sales

•      ROE

 

•      Cash Flow From Operations

•      EPS

 

•      Economic Value Added

•      Sales Growth

 

•      Total Shareholder Return

 

 

2



--------------------------------------------------------------------------------

iii. Bonus payouts will be determined based upon a schedule as approved by the
Committee, or as determined by the Chief Executive Officer for the groups,
divisions and subsidiaries of the Company.

 

iv. Bonus payouts will be determined based on the formula used to measure the
Company’s or the respective business unit(s) (as applicable) results for each
Participant, and calculated in accordance with the Performance Objectives. The
maximum annual bonus payout attributable to the financial performance of the
Company or Business Unit is 200 % of the Participant’s Target Bonus opportunity
times the Participant’s base salary in effect at the end of the year.

 

v. Individual MBOs are used to modify the bonus payout. This modifier is
multiplied by the bonus payout calculated in section (iv) above to determine the
Participant’s total bonus payout. The MBO modifier ranges from 0-110%.

 

vi. The Committee may, in its sole discretion, increase or decrease bonus
amounts that would otherwise be payable under the Plan.

 

vii. No bonus payment will exceed the Bonus Maximum for any Plan Year.

 

c. Bonus Determination in Cases of Prior Participation in MMBP

 

Participants who are eligible to receive a bonus under the MMBP during part of
the Plan Year and are later designated as Participants under the Plan may
receive a bonus under the Plan on a prorated basis.

 

d. Bonus Determination in Cases of Leave of Absence

 

If a Participant is on an approved leave of absence (including, without
limitation, leaves caused by short-term disability) for more than one month
during the Plan Year, then the employee will continue to participate for that
Plan Year; provided that the Committee may, in its sole discretion, decrease the
bonus that would otherwise be payable under the Plan on a prorated basis.

 

e. Bonus Determination in Cases of Termination

 

Participants who terminate prior to payment of the annual bonus for any reason
other than death, disability, or retirement are not eligible to receive awards
under this Plan, unless approved by the Chief Executive Officer or the Senior
Vice President, Human Resources.

 

f. Other Bonus Programs

 

No Participant may participate in any other annual Company bonus plan, except as
provided for herein.

 

5. TIMING OF PAYMENT OF BONUSES

 

The bonus awarded by the Committee for each Participant will be paid in cash and
in full as soon as conveniently possible after such award by the Committee and
calculation of the Company’s (or the group’s, division’s or subsidiary’s)
achievement of the Performance Objectives, but in any event not later than three
months from the last day of the Plan Year to which such bonus relates; provided
that participants may have elected to defer the receipt of all or part of such
bonus in accordance with established deferred compensation plans offered by the
Company.

 

6. PLAN ADMINISTRATION

 

a. General Administration

 

The Committee will administer and interpret the provisions of the Plan, which
interpretations will be conclusive and binding. The Committee’s authority will
include, but is not limited to:

 

i. Approving the Designation of Participants;

 

ii. Establishing and adjusting Performance Objectives (including the definitions
therefor) for the Company;

 

3



--------------------------------------------------------------------------------

provided that the Chief Executive Officer will establish and adjust the
Performance Objectives (including the definitions therefor) for the groups,
divisions and subsidiaries of the Company;

 

iii. Approving performance results and bonus payments; and

 

iv. Making exceptions to the provisions of the Plan made in good faith and for
the benefit of the Company

 

b. Adjustments for Extraordinary Events

 

If an event occurs during a Plan Year that materially influences the performance
measures of the Company and is deemed by the Committee to be extraordinary and
out of the control of management, the Committee may, in its sole discretion,
increase or decrease the Performance Objectives used to determine the annual
bonus payout. Events warranting such action may include, but are not limited to,
changes in accounting, tax or regulatory rulings and significant changes in
economic conditions resulting in windfall gains or losses.

 

c. Amendment, Suspension, or Termination

 

The Committee may amend, suspend or terminate the Plan, in whole or in part, at
any time, if, in the sole judgment of the Committee, such action is in the best
interests of the Company. Notwithstanding the above, any such amendment,
suspension or termination must be prospective in that it may not deprive
Participants of that which they otherwise would have received under the Plan for
the current Plan Year had the Plan not been amended, suspended or terminated.

 

7. MISCELLANEOUS PROVISIONS

 

a. Effective Date

 

The effective date of the Plan is January 1, 2005.

 

b. Titles

 

Section and Article titles are provided herein for convenience only and are not
to serve as a basis for interpretation or construction of the Plan.

 

c. Employment Not Guaranteed

 

Nothing contained in the Plan nor any action taken in the administration of the
Plan will be construed as a contract of employment or as giving a Participant
any right to be retained in the service of the Company.

 

d. Validity

 

In the event that any provision of the Plan is held to be invalid, void or
unenforceable, the same will not effect, in any respect whatsoever, the validity
of any other provision of the Plan.

 

e. Withholding-Tax

 

The Company will withhold from all payments to be made under the Plan an amount
sufficient to satisfy all federal, state and local tax withholding requirements.

 

f. Applicable Law

 

The Plan will be governed in accordance with the laws of the State of
California.

 

4